DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2021 was filed after the mailing date of the Non-Final Office Action on October 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and the annotated IDS is attached to this office action.
Response to Arguments & Amendments
Applicant’s Amendments, arguments and Terminal Disclaimer of January 19, 2022 has been fully and carefully considered by the Examiner.  The timely filed and properly executed Terminal Disclaimer obviates the non-statutory double patenting rejection.  Accordingly, the rejection is withdrawn.  Regarding the rejection under 35 USC §112(b) applicant’s amendment to claims 5 and 6 are now in compliance with 35 USC §112(b) and the rejection is now withdrawn in light of the amendments.  Applicant is thanked for the careful, thorough discussion and argument regarding the 35 USC §103 art rejection.  Applicant has correctly argued that it would not be obvious from reading Maeda to provide a secondary side pH adjusting apparatus which increases the pH of the hard water from which the first metal ions are removed by the primary side ion removal apparatus, the Examiner is concurs with this assessment and reasoned argument.  The Examiner further agrees that argued by applicant, there is no reasoning 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
			/Nina Bhat/                                           Primary Examiner, Art Unit 1771